                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
                            ______________________

ROLAND TIBBE,                       )
                                    )
                  Plaintiff,        )
                                    )
v.                                  )         Case No. 1:18-cv-108
                                    )
COMMISSIONER OF                     )         Honorable Phillip J. Green
SOCIAL SECURITY,                    )
                                    )
                  Defendant.        )
____________________________________)

                    MEMORANDUM OPINION AND ORDER

      This was a social security action brought under 42 U.S.C. § 1383(c)(3) seeking

review of a final decision of the Commissioner of Social Security, denying plaintiff’s

claim for supplemental security income (SSI) benefits. On August 1, 2018, the Court

entered a judgment vacating the Commissioner’s decision and remanding the case for

further administrative proceedings under sentence four of 42 U.S.C. § 405(g). (ECF

No. 18).

      The matter is now before the Court on plaintiff’s motion for attorney’s fees

under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. (ECF No. 21).

Defendant opposes the motion. (ECF No. 23). Plaintiff replied. (ECF No. 24). For

the reasons set forth herein, plaintiff’s motion will be granted and a judgment will be

entered in plaintiff=s favor in the amount of $3,500.00.
                                      Discussion

      The EAJA provides in relevant part:

      Except as otherwise specifically provided by statute, a court shall award to a
      prevailing party other than the United States fees and other expenses . . .
      incurred by that party in any civil action . . ., including proceedings for judicial
      review of agency action, brought by or against the United States . . ., unless
      the court finds that the position of the United States was substantially justified
      or that special circumstances make an award unjust.

28 U.S.C. § 2412(d)(1)(A); see Astrue v. Ratliff, 560 U.S. 586, 591-93 (2010). A district

court’s decision granting or denying a motion for attorney=s fees under the EAJA is

reviewed on appeal under a deferential Aabuse of discretion@ standard. DeLong v.

Commissioner, 748 F.3d 723, 725 (6th Cir. 2014).

      The Sixth Circuit has identified three conditions that must be met to recover

attorney=s fees under the EAJA: (1) the claimant must be a prevailing party; (2) the

government=s position must be without substantial justification; and (3) there are no

special circumstances that would warrant a denial of fees.              See DeLong v.

Commissioner, 748 F.3d at 725.

      Plaintiff is a prevailing party under this Court’s judgment remanding this

matter to the Commissioner. See Shalala v. Schaefer, 509 U.S. 292, 298 (1993); 28

U.S.C. § 2412(d)(2)(H). Plaintiff is a financially eligible person under the EAJA. See

28 U.S.C. § 2412(d)(2)(B).

      1.     Substantial Justification

      Defendant opposes an EAJA award, asserting that the government’s position

was substantially justified.      (ECF No. 23).       Defendant has the burden of

demonstrating that the government’s position was substantially justified.             See
                                           -2-
Scarborough v. Principi, 541 U.S. 401, 414 (2004). The government’s position is

substantially justified if it is “justified in substance or in the main — that is, justified

to a degree that could satisfy a reasonable person.” Pierce v. Underwood, 487 U.S.

552, 565 (1988). Defendant has not carried her burden.

       Plaintiff is not entitled to EAJA attorney’s fees simply because he obtained a

decision from this Court reversing the Commissioner’s decision and remanding the

matter for further administrative proceedings under sentence four of 42 U.S.C.

§ 405(g). See DeLong, 748 F.3d at 726; Ratliff v. Commissioner, 465 F. App’x 459, 460

(6th Cir. 2012) (“The Commissioner’s position may be substantially justified even if

it is rejected by the district court.”); Couch v. Secretary of Health & Human Servs.,

749 F.2d 359, 360 (6th Cir. 1984) (“The fact that this court finds a decision of the

Secretary not supported by substantial evidence is not equivalent to a finding that

the position of the United States was not substantially justified.”); Saal v.

Commissioner, No. 1:08-cv-347, 2010 WL 2757554, at * 2 (W.D. Mich. June 24, 2010)

(“The ALJ’s failure to meet the articulation requirements in a decision ‘in no way

necessitates a finding [that the Commissioner’s] position was not substantially

justified.’ ”) (quoting Stein v. Sullivan, 966 F.2d 317, 320 (7th Cir. 1992)).

       Plaintiff asked the Court to overturn the Commissioner’s decision on the

following grounds:

       1. The ALJ committed reversible error by failing to find that [p]laintiff
       met Medical Listings 12.04, 12.06, and 12.09 despite his substance
       abuse.




                                            -3-
      2. The ALJ committed reversible error by concluding that [p]laintiff
      could perform work at all exertional levels even though he needed a cane
      to ambulate.

      3. The ALJ committed reversible error because she made significant
      factual errors in her residual functional capacity assessment of the
      [p]laintiff.

(ECF No. 10, PageID.1595). The Court found that the first and third issues lacked

merit. (ECF No. 19, PageID.1636-37, 1647).

      This case turned on the second issue. The ALJ found that plaintiff retained

the RFC for “a full range of work at all exertional levels,” and “require[d] a one-

handed device for ambulation.” (Op., 7, ECF No. 7-2, PageID.42). Defense counsel

had understandable difficulty answering the Court’s question how someone could be

expected to carry a hundred pounds while walking with a cane.           (ECF No. 19,

PageID.1640-41). The RFC adopted by the ALJ was “inherently inconsistent.” (Id.

at PageID.1637). The Court vacated the ALJ’s decision and remanded the case for

further administrative proceedings under sentence four of 42 U.S.C. § 405(g) because

the ALJ “failed to explain or reconcile the inherent inconsistencies between a full

exertional level RFC and the requirement for use of a cane.” (Id. at PageID.1651).

      In determining whether defendant’s position was substantially justified, the

Court has considered that the ALJ’s error was a “procedural error,” and that the

evidence “did not strongly establish” plaintiff’s entitlement to benefits. DeLong, 748

F.3d at 726-27.     On this record, however, the defendant’s position was not

substantially justified because it did not have a reasonable basis in law and fact. Id.




                                          -4-
The Commissioner attempted to salvage an “unsalvageable decision.”           (ECF 19,

PageID.1643).

      Accordingly, plaintiff is entitled to an award of attorney=s fees under the EAJA.

       2.    Hours Claimed

      “Once a court makes a threshold determination that a party is eligible for

EAJA fees, it looks to the lodestar amount as a starting point for calculating a

reasonable fee award.” Minor v. Commissioner, 826 F.3d 878, 881(6th Cir. 2016). The

United States Court of Appeals for the Sixth Circuit has cautioned lower courts

against Arubber stamping@ EAJA fee applications. See Begley v. Secretary of Health

& Human Servs., 966 F.2d 196, 200 (6th Cir. 1992).

      The EAJA requires Aan itemized statement from [the] attorney . . . representing

or appearing in behalf of the party stating the actual time expended and the rate at

which fees and other expenses were computed.@ 28 U.S.C. § 2412(d)(1)(B). Plaintiff

seeks compensation for twenty hours in attorney time. (ECF No. 21, PageID1690).

      Generally, a reasonable expenditure of time for representation of a party

seeking judicial review of the Commissioner=s final administrative decision denying

claims for DIB and SSI benefits is in the range of fifteen to thirty hours. See Flamboe

v. Commissioner, No. 1:12-cv-606, 2013 WL 1914546, at *2 (W.D. Mich. May 8, 2013);

see also Fredericks v. Commissioner, No. 1:12-cv-1234, 2014 WL 4057794, at *2 (W.D.

Mich. Aug. 14, 2014); Nichols v. Commissioner, No. 1:09-cv-1091, 2012 WL 1189764,

at *2 (W.D. Mich. Mar. 19, 2012) (collecting cases). AUnlike other types of civil cases

in which the amount of discovery alone often creates wide variability in litigation

                                          -5-
hours, the vast majority of social security appeals conform to a relatively narrow

range of hours because they involve a largely settled area of law, require no discovery,

and follow a precise briefing schedule[.]@       Flamboe v. Commissioner, 2013 WL

1914546, at * 2 (quoting Crim v. Commissioner, No. 1:11-cv-137, 2013 WL 1063476,

at *4 (S.D. Ohio Mar. 14, 2013)). Having reviewed the record, the Court finds that

twenty hours is a reasonable amount of time expended on the work performed in this

case.

        3.    Hourly Rate

        Plaintiff seeks to recover attorney’s fees at a rate of $175 per hour. (ECF No.

21, PageID.1691, 1694).      The EAJA specifies that “attorney=s fees shall not be

awarded in excess of $125 per hour unless the court determines that an increase in

the cost of living or a special factor, such as the limited availability of qualified

attorneys for the proceedings involved, justifies a higher fee.”             28 U.S.C.

' 2412(d)(2)(A). Recent decisions of this Court have found that a rate of $175 per

hour for attorneys satisfies these statutory considerations. See Smith ex rel. S.K.W.

v. Commissioner, No. 1:16-cv-1175, 2018 WL 5781226, at *2 (W.D. Mich.

Oct. 15, 2018); Kochaney v. Commissioner, No. 1:17-cv-851, 2018 WL 4700568, at *2

(W.D. Mich. Oct. 1, 2018); Lyman v. Commissioner, No. 1:16-cv-124, 2017 WL

6806692, at *1 (W.D. Mich. Dec. 20, 2017). These cases support a $175.00 hourly rate

under the EAJA. Multiplying the twenty hours reasonably expended by counsel by

the $175 rate results in $3,500.00. The Court finds that plaintiff is entitled to recover

this amount in fees under the EAJA.

                                           -6-
                                      ORDER

      For the reasons set forth herein, plaintiff’s motion for attorney’s fees (ECF No.

21) is GRANTED. A judgment in plaintiff=s favor against defendant in the amount

of $3,500.00 will be entered.

      IT IS SO ORDERED.


Dated: February 26, 2019                       /s/ Phillip J. Green
                                               PHILLIP J. GREEN
                                               United States Magistrate Judge




                                         -7-
